Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #6,536,047 to Mullaly, either alone or further in view of U.S. Patent #7,913,321 to Radcliffe (Radcliffe) and/or U.S. Patent #7,707,651 to White (White).
With Respect to Claim 1 
Mullaly discloses an infant supporting garment for use by a caregiver to support an infant, the garment comprising: a tubular neck member (noting neck attachment device 132 having a circular opening 134 which is a tubular neck member to the extent claimed) arranged to be worn about a neck of the caregiver (FIG. 5 and description); a bib member (noting left and right portions extending to the sides of 132) joined to a bottom end of the tubular neck member and including two side portions spanning laterally outwardly from opposing sides of the tubular neck member so as to be arranged to extend over shoulders of the caregiver when the tubular neck member is worn about the neck of the caregiver (FIGS. 1 and 5); and an infant pocket (noting front portion 140 that forms a pouch when attached to 110) supported at a front of the bib member below the tubular neck member at an intermediate location between the two side portions of the bib member (FIGS. 1 and 5), the infant pocket being sized so as to be arranged to receive an infant at least partially supported therein such that the infant is suspended from the tubular neck member and such that the infant lies against a chest of the caregiver (description and FIG. 5).  
	Alternately, as to the tubular neck member, Radcliffe discloses forming similar user worn garment for use while carrying a child with a tubular neck member (noting tubular collar 26/126); White discloses forming a similar child carrying structure worn by a user with a collar/tubular neck member.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Radcliffe and/or White, to form the neck opening of Mullaly with a tubular collar as taught by Radcliffe and/or White, in order to better secure the structure in position on the user, to assist in keeping the user’s neck warm and/or protecting the user’s neck (e.g. from spit up or the like), and/or as a mere selection of an art appropriate neck opening/attachment structure to use or at most a mere substitution of one art known type of neck opening/attachment for another.
With Respect to Claim 4  
The garment according to any one of claim 1 wherein the bib member defines a singular bottom opening arranged to commonly receive the shoulders and a chest of the user therein (noting bottom opening when the rear is downwardly folded, see FIGS. 1 and 5).  
With Respect to Claim 5  
The garment according to any one of claim 1 wherein the bib member extends outwardly from the bottom end of the tubular neck member about a full circumference of the tubular neck member (i.e. the rear edge can be taken to be part of the bib member and only the area around 134 to be the neck member; alternately Radcliffe or White render obvious a separate tubular collar and then the bib extends outwardly in all directions therefrom).  
With Respect to Claim 7  
The garment according to any one of claim 1 wherein the bib member comprises a single flat sheet of pliable material (noting 110,  FIG. 1).  
With Respect to Claim 8  
The garment according to any one of claim 1 further comprising an auxiliary pocket (190) supported externally on the infant pocket, the auxiliary pocket being sized to receive a mobile phone or a wallet therein (capable of this use with an appropriate sized mobile phone or wallet; alternately to the degree that the drawings may not be to scale and the pocket size is not stated, it would have been obvious to make the pocket large enough to hold a wallet or mobile phone in order to hold similar sized or larger shampoo or bath toys as it is disclosed holding and/or as a mere selection of an art appropriate size or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 9  
The garment according to any one of claim 1 wherein the infant pocket comprises (i) a rear sheet portion (noting lower portion of 110) that is formed as a continuous sheet with the bib member and (ii) a front sheet portion (noting 140) joined to the rear sheet portion.  
With Respect to Claim 12  
The garment according to any one of claim 1 further comprising an elastic member (180, 182) supported on the infant pocket so as to be arranged to partially constrict a top opening of the infant pocket (they constrict it relative to the maximum openable amount allowed by the elastic).  
Alternately, Radcliffe discloses the use of elastic to help draw in excess fabric while allowing ease of use, which renders obvious adding elastic along the top of 140 for this purpose.
Alternately, Examiner takes official notice that elastic is an art known material for use on pockets to allow for expansion for holding larger children/items and contraction when empty, and so it would have been obvious to form the top of 140 (or all of 140) out of an elastic material for this purpose, as a mere selection of an art appropriate material to use, for the art known benefits of a given elastic material, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claim 2 is rejected under 3 35 U.S.C. 103 as obvious over U.S. Patent #6,536,047 to Mullaly, in view of U.S. Patent #7,913,321 to Radcliffe (Radcliffe) and/or U.S. Patent #7,707,651 to White (White) as applied to claim 1 above, either alone or further in view of U.S. Patent #3,860,967 to Tedesco (Tedesco) or U.S. Patent #808,543 to Horak (Horak).
 With Respect to Claim 2  
The garment according to claim 1 but does not disclose wherein the tubular neck member increases in diameter upwardly from the bottom end of the tubular neck member that is connected to the bib member to an opposing top end of the tubular neck member.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the tubular neck member increase in diameter upwardly in order to allow it to expand near the user’s head to avoid restricting neck/head movement, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Tedesco discloses forming a collar with a collar protector that is a tubular member that increases in diameter upwardly from the bottom end of the tubular neck member that is connected to the bib member to an opposing top end of the tubular neck member (see FIG. 3, noting the interior bottom has a smaller diameter than the top); Horak discloses forming a tubular neck member (1) that increases in diameter upwardly from the bottom end of the tubular neck member that is connected to another structure (noting 5) to an opposing top end of the tubular neck member (FIG. 4 shows this change in diameter) in order to protect a user’s neck from inclement weather and allow attachment of a weather protection structure.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tedesco or Horak, to form the tubular neck member as claimed, either by changing its shape to outwardly expand in diameter upwardly like the Tedesco or Horak structures (i.e. the disclosure of this shape for a collar is sufficient to provide motivation for or additional evidence of the obviousness of this shape on a tubular neck member) or alternately by adding a collar protector like that of Tedesco or forming/adding a weather protecting collar structure like that of Horak. 
Claim 3 is rejected under 3 35 U.S.C. 103 as obvious over U.S. Patent #6,536,047 to Mullaly, in view of U.S. Patent #7,913,321 to Radcliffe (Radcliffe) and/or U.S. Patent #7,707,651 to White (White) as applied to claim 1 above, either alone or further in view of U.S. Patent #2,722,685 to Lucas (Lucas) or U.S. Patent #9,398,816 to Simmer (Simmer).
With Respect to Claim 3  
The garment according to either one of claim 1 wherein the infant pocket is supported at a front side of the bib member and wherein the bib member includes a neck opening therein in alignment with the tubular neck member, but does not disclose the neck opening having a forward boundary which is elongated and tapered forwardly towards the infant pocket.  
However, it would have been obvious to form the neck opening with a forward boundary which is elongated and tapered forwardly towards the infant pocket as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Lucas discloses forming a similar user worn bib structure with a neck opening having a forward boundary which is elongated and tapered forwardly; Simmer discloses a similar user worn infant carrier with a neck opening having a forward boundary which is elongated and tapered forwardly (see e.g. FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lucas or Simmer, to form the neck opening with a forward boundary elongated and tapered forwardly as claimed, as a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 6 and 10 are rejected under 3 35 U.S.C. 103 as obvious over U.S. Patent #6,536,047 to Mullaly, either alone or further in view of U.S. Patent #7,913,321 to Radcliffe (Radcliffe) and/or U.S. Patent #7,707,651 to White (White) as applied to claim 1 or 9 above, and further in view of U.S. Patent #3,481,517 to Aukerman (Aukerman).
With Respect to Claim 6  
The garment according to any one of claim 1, but does not disclose wherein the infant pocket includes a pair of bottom openings arranged to receive legs of the infant therethrough.  
	However, Aukerman discloses forming a similar child carrier with an infant pocket including a pair of bottom openings (42) arranged to receive legs of the infant therethrough.
	It would have been obvious to one of ordinary skill in the art before the filing date fo this application, given the disclosure of Aukerman, to add leg openings as taught by Aukerman to the pouch of Radcliffe/the combination, in order to better secure a child in the carrier, to enhance child comfort (by allowing their legs to pass through the openings instead of being cramped in the pouch, and/or allow the child to rest in the carrier at a lower position. Examiner notes that although the Aukerman openings are always opening, if desired it would clearly have been obvious to add fasteners to the bottom opening to allow for their closure to maintain the pouch’s original structure if desired as closable openings are well known in the art.
With Respect to Claim 10  
The garment according to claim 9 wherein the front sheet portion is joined to the rear sheet portion by (i) two side attachments along opposing upright side edges of the front sheet portion and (ii) a bottom attachmentbetween bottom ends of the front sheet portion and the rear portion, the infant pocket further comprising two gaps (per Aukerman) are provided between the front sheet portion and the rear sheet portion at a location between the bottom seam and the two side seams respectively, whereby the two gaps define two bottom openings for receiving the legs of the infant therethrough respectively; but does not detail what attachment mechanism secures the front sheet and rear sheet portion and so does not disclose that the attachments are seams.  
However, Aukerman discloses the use of sewing to attach its front sheet and rear sheet portion at locations as claimed, and sewing commonly produces seams, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Aukerman, to attach the two together using sewn seams for the benefits disclosed by Aukerman, for the art known benefits of sewn/seam connections, and/or as a mere selection of an art appropriate attachment mechanism to use.
Claim 11 is rejected under 3 35 U.S.C. 103 as obvious over U.S. Patent #6,536,047 to Mullaly in view of U.S. Patent #7,913,321 to Radcliffe (Radcliffe) and/or U.S. Patent #7,707,651 to White (White) as applied to claim 1 above, and further in view of U.S. Patent #345,375 to Beiermeister (Beiermeister).
With Respect to Claim 11  
The garment according to any one of claim 1 but does not disclose further comprising a rear pad of material spanning across an inner portion of a seam between the tubular neck member and the bib member at a rear of the neck member so as to be arranged to be engaged upon a rear of the neck of the caregiver in use.  
	However, Beiermeister discloses forming a similar neck opening/collar with a reinforcing ply or facing (A) that covers and conceals a seam formed between the collar/band and the neck opening to present a smooth and tidy inner surface and greatly strengthen and reinforce the band and its connection with the shirt as well as enhance user comfort.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Beiermeister, to connect the tubular member and opening using a seam for the art known benefits of such and/or as a mere selection of an art appropriate attachment mechanism to use, and also to add a reinforcing ply or facing (A) as taught by Beiermestier to the connection of the tubular neck member and opening.
Claim 13 is rejected under 3 35 U.S.C. 103 as obvious over U.S. Patent #6,536,047 to Mullaly in view of U.S. Patent #7,913,321 to Radcliffe (Radcliffe).
With Respect to Claim 13  
The garment according to any one of claim 1 but the combination above does not disclose further comprising an elastic member supported on a portion of an upper edge of the tubular neck member so as to be arranged to gather said portion of the tubular neck member.
However, Radcliffe discloses the use of circumferential elastic members/bands to help draw in excess fabric while allowing ease of use, which renders obvious adding an elastic member along the top of the tubular neck member for this purpose and/or to improve the fit to a particular user so as to enhance user comfort and/or close the opening about the user’s neck to provide protection from things getting inside on the user’s neck (e.g. spit up, dirt, water, etc).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734